Judgment, Supreme Court, New York County (Kristin Glen, J.), entered on or about May 31, 1994, which denied petitioner’s application to annul respondent agency’s determination granting corespondent a check cashing license, and dismissed the petition, unanimously affirmed, without costs.
Respondent agency’s grant of the license, which considered, inter alia, corespondent’s prior application and its relationship with its parent company, had a foundation in fact and was not arbitrary and capricious nor an abuse of discretion. Concur— Rosenberger, J. P., Wallach, Rubin and Mazzarelli, JJ.